Citation Nr: 1401912	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-38 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach disability, to include peptic ulcer disease and acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing have been associated with the claims file.

The above issues were previously remanded in March 2011 for further development.  The Veteran's appeal originally included the issue of entitlement to service connection for a skin condition.  During the pendency of the appeal, the RO, in a May 2012 rating decision, granted service connection for tinea pedis, onychomycosis of great toe and fifth toenails on both feet, evaluated as noncompensable.  The Veteran was notified of this decision and did not file a notice of disagreement.  Therefore, the issue of any higher evaluation for this disability is not presently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claims in March 2011 with instructions, in relevant part, to provide a VA examination to assess whether he has a current lumbar spine and/or stomach disorder that was related to active service.  The April 2011 VA examination report is not sufficient to make an informed decision on this claim.  Consequently, a remand is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with an examiner other than the one that performed the April 2011 VA examination.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed degenerative disc disease of the lumbar spine, in particular, whether the Veteran's degenerative disc disease is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding the Veteran's contentions that he had back problems prior to service that were worsened by service and that he did not seek treatment prior to 1984 because he did not have medical coverage until that time.  

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's degenerative disc disease of the lumbar spine is related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's degenerative disc disease of the lumbar spine without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3.  Schedule the Veteran for an appropriate VA examination with an examiner other than the one that performed the April 2011 VA examination.  The purpose of the examination is to determine the etiology of any stomach condition, in particular, whether the Veteran has a stomach condition that is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript which noted that he suffered constipation for a week and a half and sought treatment during service for the condtion.  He further stated his stomach problems resurfaced five or six years after separation and have remained chronic, but when untreated until he obtained medical coverage in 1984.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran has a stomach condition that is related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of any stomach condition without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


